UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 94-7349



ANTHONY COHEN,

                                              Plaintiff - Appellant,

          versus

SEWALL B. SMITH, Warden; WILLIAM SMITH;
UNKNOWN AGENT #1; CASE MANAGEMENT SUPERVISOR;
GEORGE C. SHANINAW, CCMS II; C. VINCENT, CCMS
I; MARION TUTHILL, Vest #25; R. NOTTO, C.O. I,
Vest #48,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge;
Clarence E. Goetz, Chief Magistrate Judge. (CA-92-1049-WN, CA-93-
3318-WN)

Submitted:   November 30, 1995            Decided:   January 29, 1996


Before HALL, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Anthony Cohen, Appellant Pro Se. John Joseph Curran, Jr., Attorney
General, Timothy James Paulus, Assistant Attorney General, Glenn
William Bell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the magistrate judge's order denying

Appellant's motion for a new trial.* We have reviewed the record
and the magistrate judge's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

Cohen v. Smith, Nos. CA-92-1049-WN; CA-93-3318-WN (D. Md. Sept. 30,
1994). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




    *
      The parties consented to disposition by a magistrate judge
pursuant to 28 U.S.C.A. § 636(c) (West 1993).

                                3